SUMMARY MEMORANDUM OPINION; NOT INTENDED FOR PUBLICATION
                       IN THE OFFICIAL REPORTERS

                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


RON DIXON, As Conservator for Beatrice
  Jiggetts,

                       Plaintiff,
                                                     Civil Action No. 09-cv-1789 (RLW)
                       v.

MIDLAND MORTGAGE CO.,

                       Defendant.

                            MEMORANDUM OPINION AND ORDER 1

       This case springs from activity surrounding the foreclosure of property owned by

Beatrice Jiggetts in Washington, D.C. Acting as Ms. Jiggetts’ conservator, Plaintiff Ron Dixon

(“Plaintiff”) brought this action against Defendant Midland Mortgage Company (“Midland”),

asserting several common law claims arising out of Midland’s foreclosure on Ms. Jiggetts’

home. Midland eventually sought summary judgment, and on September 29, 2011, the Court

granted Midland’s motion and dismissed the entirety of the claims in Plaintiff’s First Amended

Complaint with prejudice. See Dixon v. Midland Mortg. Co., No. 09-cv-1789, 2011 U.S. Dist.

LEXIS 111471 (D.D.C. Sept. 29, 2011). Plaintiff then pursued an appeal of that decision with

the District of Columbia Circuit, but the Court of Appeals ultimately dismissed that appeal for


1
         This unpublished memorandum opinion is intended solely to inform the parties and any
reviewing court of the basis for the instant ruling, or, alternatively, to assist in any potential
future analysis of the res judicata, law of the case, or preclusive effect of the ruling. The Court
has designated this opinion as “not intended for publication,” but this Court cannot prevent or
prohibit the publication of this opinion in the various and sundry electronic and legal databases
(as it is a public document), and this Court cannot prevent or prohibit the citation of this opinion
by counsel. Cf. FED. R. APP. P. 32.1. Nonetheless, as stated in the operational handbook adopted
by our Court of Appeals, “counsel are reminded that the Court’s decision to issue an unpublished
disposition means that the Court sees no precedential value in that disposition.” D.C. Circuit
Handbook of Practice and Internal Procedures 43 (2011).
                                                 1
         SUMMARY MEMORANDUM OPINION; NOT INTENDED FOR PUBLICATION
                       IN THE OFFICIAL REPORTERS

lack of prosecution. See Order, USCA Case No. 11-7128 (D.C. Cir. June 19, 2013). 2 The

Circuit’s mandate was recently docketed in this case on September 13, 2013. (See Dkt. No. 62).

One final matter remains outstanding before this Court: Midland’s Motion for Sanctions. (Dkt.

No. 57). The Court resolves that issue now.

       Midland filed its Motion for Sanctions on October 10, 2011, approximately two weeks

after the Court’s dismissal of Plaintiff’s First Amended Complaint. Therein, Midland invokes

Federal Rule of Civil Procedure 11 in seeking “an award of attorneys’ fees, costs, and such other

expenses incurred as a result of Plaintiff’s filing and service of a frivolous Complaint and First

Amended Complaint filed in violation of Rule 11.” (See Dkt. No. 57 at ECF p. 1). According to

Midland, “[c]onsidering the totality of facts known to Plaintiff and his counsel, . . . [they] were

required to dismiss the Complaints prior to the Court’s ruling on Defendant’s Motion for

Summary Judgment.” (Id. at ECF p. 3). All told, Midland seeks to recover $91,300.00 in

attorneys’ fees and an additional $2,406.07 in costs, against both Mr. Dixon personally and

against his attorney, Wendell Robinson. (Id. at ECF pp. 15-22). Inexplicably, and despite the

sizeable amount of the award sought by Midland, Plaintiff never filed any semblance of an

opposition to Midland’s sanctions motion. Plaintiff simply noticed an appeal on October 26,

2011. (Dkt. No. 58). This inaction prompted Midland to file a “Supplement” on October 27,

2011, asking the Court to deem its Motion for Sanctions conceded under Local Civil Rule 7(b).

(Dkt. No. 59). Even still, Plaintiff filed nothing. At this stage, the Court has considered

Midland’s briefing, along with the record in this case and the governing authorities. While the

Court is considerably dismayed by Mr. Dixon’s and Mr. Robinson’s cavalier decision to ignore


2
        Notably, during the pendency of the appeal, Dixon withdrew as conservator for Ms.
Jiggetts, and Izu Ahaghtou was substituted in Dixon’s stead. See Notice of Response to Court’s
Order, USCA Case No. 11-7128 (D.C. Cir. July 17, 2012).
                                                2
         SUMMARY MEMORANDUM OPINION; NOT INTENDED FOR PUBLICATION
                       IN THE OFFICIAL REPORTERS

Midland’s motion, the Court concludes, for the reasons that briefly follow, that it must DENY

Midland’s Motion for Sanctions. Inasmuch as Midland seeks to recover costs, though, the Court

will GRANT Midland’s request pursuant to Federal Rule 54 and Local Civil Rule 54.1, and will

therefore direct the Clerk of Court to tax costs in favor of Midland and against Plaintiff.

       As mentioned, Midland seeks sanctions under Federal Rule of Civil Procedure 11(c),

which “affords the district court the discretion to award sanctions when a party submits to the

court pleadings, motions or papers that are presented for an improper purpose, are not warranted

by existing law or a nonfrivolous extension of the law, or if the allegations and factual

contentions do not have evidentiary support.” First Bank v. Hartford Underwriters Ins. Co., 307

F.3d 501, 510 (6th Cir. 2002) (citing FED. R. CIV. P. 11(b)(1)–(3)).

       Importantly, a party seeking sanctions under Rule 11 must comply with certain

procedural requirements, including the so-called “safe-harbor” provision. Pursuant to the Rule’s

“safe-harbor” provision, a motion for sanctions may not be filed until at least 21 days after

serving the motion on the offending party. See FED. R. CIV. P. 11(c)(2). “The purpose of the 21

days is to provide a ‘safe harbor’ against Rule 11 motions, ‘in that a party will not be subject to

sanctions on the basis of another party’s motion unless, after receiving the motion, it refuses to

withdraw that position or to acknowledge candidly that it does not currently have evidence to

support a specified allegation.’” ResQNet.com, Inc. v. Lansa, Inc,, 594 F.3d 860, 874 n.2 (Fed.

Cir. 2010) (quoting FED. R. CIV. P. 11, advisory committee’s notes (1993 Amendments)); see

also Holgate v. Baldwin, 425 F.3d 671, 679 (9th Cir. 2005) (“One purpose of the safe harbor

requirement is to provide parties with proper notice of the allegations against them and an

adequate opportunity to cure the alleged deficiencies.”). In this case, however, there is no

indication anywhere in Midland’s submissions that it provided the requisite 21-days advance


                                                 3
         SUMMARY MEMORANDUM OPINION; NOT INTENDED FOR PUBLICATION
                       IN THE OFFICIAL REPORTERS
                       3
notice to Plaintiff.       Having failed to comply with the “safe-harbor” provision, Midland is

precluded from recovering sanctions under Federal Rule 11. See, e.g., In re Schaefer Salt

Recovery, Inc., 542 F.3d 90, 99 (3d Cir. 2008) (“If the twenty-one [safe-harbor] period is not

provided, the motion must be denied.”); Gordon v. Unifund CCR Partners, 345 F.3d 1028, 1029-

30 (8th Cir. 2003) (reversing sanctions award for failing to comply with Rule 11’s procedural

requirements, including the safe-harbor provision); Tompkins v. Cyr, 202 F.3d 770, 788 (5th Cir.

2000) (same); See also Gregory P. Joseph, SANCTIONS: THE FEDERAL LAW OF LITIGATION ABUSE

§ 17(A)(2), at 2-305 (4th ed. 2002) (“Failure to follow this [21-day safe-harbor] procedure

requires denial of the motion.”).

       Furthermore, Midland’s sanctions motion must be denied for an additional, albeit related,

reason. Midland did not seek sanctions under Rule 11 until after the Court granted summary

judgment in its favor and dismissed this action. In view of the Rule’s “safe-harbor” provision,

Midland must have served its Rule 11 motion before the conclusion of this case, to provide

Plaintiff a chance to cure the allegedly offending representations. See Brickwood Contractors,

Inc. v. Datanet Eng'g, Inc., 369 F.3d 385, 389 (4th Cir. 2004) (“Because the rule requires that the

party submitting the challenged pleading be given an opportunity to withdraw the pleading,

sanctions cannot be sought after summary judgment has been granted.”); Ridder v. City of

Springfield, 109 F.3d 288, 297 (6th Cir. 1997) (“[A] party cannot wait until after summary

judgment to move for sanctions under Rule 11.”); see also 5A Charles A. Wright & Arthur R.

Miller, FEDERAL PRACTICE        AND   PROCEDURE §1337.2, at 727 (3d ed. 2004) (“[S]ervice of a


3
        Along with the absence of any certification from Midland, the content of Midland’s
motion makes clear that it did not serve its motion on Plaintiff at least 21 days before filing, as
Rule 11(c)(2) requires. In particular, Midland’s briefing repeatedly references the Court’s
dismissal of Plaintiff’s claims on September 29, 2011, less than two weeks before Midland filed
its motion on October 10, 2011.
                                                  4
         SUMMARY MEMORANDUM OPINION; NOT INTENDED FOR PUBLICATION
                       IN THE OFFICIAL REPORTERS

sanctions motion after the district court has dismissed the claim or entered judgment prevents

giving effect to the safe harbor provision or the policies and procedural protections it provides,

and it will be rejected.”); see also FED. R. CIV. P. 11, advisory committee’s notes (1993

Amendments) (“Given the ‘safe harbor’ provisions . . . , a party cannot delay serving its Rule 11

motion until conclusion of the case.”).

       For both of these reasons, therefore, Midland’s request for sanctions under Federal Rule

11—including its entreaty for attorneys’ fees—must be denied.

       Along with Rule 11, though, Midland’s motion also relies on Federal Rule of Civil

Procedure 54(d)(2), which provides that “costs—other than attorney’s fees—should be allowed

to the prevailing party,” generally as a matter of course. FED. R. CIV. P. 54(d)(2). Though the

Court cannot award Midland any relief under Rule 11 for the reasons stated, the Court will

construe Midland’s costs-based request as a bill of costs under Rule 54(d)(2) and Local Civil

Rule 54.1, and will consider such relief accordingly. Per this Court’s Local Rules, a bill of costs

must be filed within 21 days after entry of judgment. D.D.C. LCvR 54.1(a). Midland’s request

is thus timely. Moreover, based on its independent review of Midland’s costs bill and supporting

documentation, (see Dkt. No. 57 at ECF pp. 20-22)—and particularly in the absence of any

objection or response on Plaintiff’s part whatsoever—the Court concludes that Midland’s

claimed costs are properly recoverable. Accordingly, the Court will direct the Clerk of Court to

tax costs against Plaintiff and in favor of Midland in the total amount of $2,426.07.


                                          CONCLUSION

       For the foregoing reasons, Midland’s Motion for Sanctions is GRANTED IN PART and

DENIED IN PART. Midland’s request for sanctions under Federal Rule of Civil Procedure 11,

including Midland’s request for attorneys’ fees, is DENIED. To the extent Midland seeks to

                                                 5
         SUMMARY MEMORANDUM OPINION; NOT INTENDED FOR PUBLICATION
                       IN THE OFFICIAL REPORTERS

recover its costs, however, the Court GRANTS Midland’s request pursuant to Federal Rule

54(d)(2) and Local Civil Rule 54.1, and accordingly directs the Clerk of Court to tax costs

against Plaintiff and in favor of Midland in the amount of $2,426.07.


SO ORDERED.                                                         Digitally signed by Judge Robert
                                                                    L. Wilkins
                                                                    DN: cn=Judge Robert L. Wilkins,
                                                                    o=U.S. District Court,
Date: September 25, 2013                                            ou=Chambers of Honorable
                                                                    Robert L. Wilkins,
                                                                    email=RW@dc.uscourt.gov, c=US
                                                                    Date: 2013.09.25 17:10:01 -04'00'



                                                    ROBERT L. WILKINS
                                                    United States District Judge




                                                6